Name: Council Regulation (EEC) No 1901/80 of 15 July 1980 amending Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 80 Official Journal of the European Communities No L 185/3 COUNCIL REGULATION (EEC) No 1901 /80 of 15 July 1980 amending Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries 'Article 7 1 . The Community quantitative limits shall be allocated in such a way as to ensure the improved utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing between the Member States . 2 . The allocation of the Community quantita ­ tive limits shall be adapted in accordance with the procedure laid down in Article 15 and according to the criteria defined in paragraph 1 where this proves necessary, particularly in view of trends in patterns of trade , in order to ensure their improved utilization . 3 . In cases referred to in paragraph 1 which are of particular economic importance to one or more Member States, the Commission shall however refer proposals for amendment of the allocation directly to the Council . The Council shall act upon such proposals in accordance with Article 113 of the Treaty.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas common rules for imports of certain textile products originating in third countries have been laid down by Regulation (EEC) No 3059/78 ('), as last amended by Regulation (EEC) No 2143/79 (2); Whereas the Community has given undertakings to the supplying countries, referred to in Article 1 of Regulation (EEC) No 3059/78 , to adjust the allocation of limits among the Member States and to establish efficient and speedy procedures for adjusting the allo ­ cations in such a way as to ensure optimum utiliza ­ tion ; Whereas it appears desirable to make clear that the procedure provided for by Article 15 of Regulation (EEC) No 3059/78 applies for the adjustment of such allocations following requests to that effect from supplying countries, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 3059/78 shall be replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 For the Council The President J. SANTER (') OJ No L 365, 27 . 12 . 1978 , p . 1 . ( 2 ) OJ No L 248 , 2 . 10 . 1979, p . 1 .